DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 – 10, drawn to a method for curing precast cementitious product.
Group II, claim(s) 11 – 17, drawn to an apparatus method for curing precast cementitious product.
Group III, claim(s) 18 – 21, drawn to a pressurized water saturator for creating a CO2/H2O stream.
 This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The method of claim 1, wherein:
the C02/H20 stream is removed from the pressurized water saturator as a gaseous stream (currently capture by claim 2);
the C02/H20 stream is removed from the pressurized water saturator as a liquid stream (currently capture by claim 3).
The pressurized water saturator of claim 18, wherein:
 the C02/H20 stream is a liquid stream comprising CO2 dissolved in H20 (currently capture by claim 19).
the C02/H20 stream is a gaseous stream comprising CO2 saturated with water vapor (currently capture by claim 20).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1 – 21. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of a pressurized water saturator to which a carbon dioxide stream is introduced and means for removing said stream, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the prior art of Plester et al. (US Pat. No. 5,518,666), Hawkins et al. (US Pat. No. 5,743,433) and Brusa (US Pat. No. 4,764,315).  All references cited on the Examination Report filed 12/16/2021.
This common technical feature (a pressurized water saturator) solves the problem of controlling the amount of CO2 in the stream during its preparation.
Plester et al. discloses a direct-acting regulator (1) and methods for its use, which automatically either compensates the CO2 gas pressure in a carbonator for changes in water temperature, or, compensates the carbonation mass-transfer driving force in response to water temperature (Plester et al. at Col. 1, ll. 54-59). 
Plester et al. apparatus (see FIG. 2) comprises a pilot chamber (2) comprising carbonated water under pressure. It has a CO2 supply inlet (7) and an outlet (9). The objective of the apparatus is producing carbonated water of predetermined carbonation levels (see claim 1 and FIGs. 2 and 4).

The invention of Group I comprises the additional features of providing the CO2/H20 stream to a curing chamber for curing a precast shape. These features are related to the solution of the problem of accelerating the curing of a precast shape, while also reducing the temperature in the curing chamber.

The invention of Group II comprises the additional features of providing a pressure controller configured to hold a positive pressure of carbon dioxide in the pressurized water saturator controller (Plester et al. teaches the use of controllers, see Col. 2, ll. 8-9). This feature is related to the solution of holding a positive pressure of CO2 in the pressurized water saturator. This feature relates to the solution to the problem of controlling the amount of CO2 and the physics of mass-transfer, based on physical or chemical parameter, which is taught by Plester et al. (Col. 1, ll. 54-59).

The invention of Group III on the other hand, comprises the additional features of providing a pressure controller (Plester et al. teaches the use of controllers, see Col. 2, ll. 8-9). This feature is related to the solution of holding a positive pressure of CO2 in the pressurized water saturator. This feature relates to the solution to the problem of controlling the amount of CO2 and the physics of mass-transfer, based on physical or chemical parameter, which is taught by Plester et al. (Col. 1, ll. 54-59).

In conclusion, neither the objective technical problem underlying the subjects of the claimed inventions, nor their solution defined by the special technical features allow for a relationship to be established between said inventions, which would involve a single general inventive concept. Therefore, the common technical features between independent claims 1, 11 and 18 are already known from Plester et al. disclosure and they cannot form a single general inventive concept.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712